Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 has being considered by the examiner.

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claim 15.  Therefore, the second return spring in the second hydraulic chamber must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The second return spring of claim 15 in the second hydraulic chamber is not mentioned in the specification. 



	
Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or
a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 6 recites “one or more orifices are formed by one or more internal grooves…”  It is unclear how one or more orifices are formed by only one groove.  It appears from the specification that two grooves form an orifice. Appropriate correction is required.
Claim 7 is rejected for being unclear as to how one groove would have a first internal groove and a second internal groove as there would only be one groove. Claim 7, which depends from claim 6, does not act to cure the deficiencies of claim 6 and is thereby rejected for at least the same rationale.


Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hetz (US Pat No 9033038).

In regards to claim 1, Hetz discloses: A hydraulic downhole tool deceleration system, comprising: a hydraulic decelerator (Hetz Element 60) configured to be affixed to a downhole tool string (Hetz Fig 2 element 50; col 4 line 1-2) pumped down through drill pipe during operation (Hetz element 25 col 2 line 49-52), wherein the hydraulic decelerator (Hetz Element 60) is configured to contact a hard shoulder (Hetz Element 26) while traveling through the drill pipe, (Hetz col 4 line 3-4) and to limit an initial magnitude of deceleration of the downhole tool string caused at an initial moment of contact of the hydraulic decelerator against the hard shoulder. (Hertz Col 4 line 65-67) 

In regards to claim 2, Hetz discloses: The hydraulic downhole tool deceleration system of claim 1, wherein the hydraulic decelerator (Hetz Element 60) is configured to vary a rate of deceleration of the downhole tool string (Hetz Fig 2 element 50; col 4 line 1-2) over time after the initial moment of contact of the hydraulic decelerator against the hard shoulder. (Hetz col 4 line 3-4; Col 4 line 65-67)


	Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim(s) 3-5, 8-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetz (US Pat No. 9033038) in view of Tucker (US Pat No 4932471)


In regards to claim 3, Hetz discloses: The hydraulic downhole tool deceleration system of claim 1, wherein the hydraulic decelerator (Hetz Element 60) [is] affixed (Fig 2) to the downhole tool string (Hetz Fig 2 element 50; col 4 line 1-2). 

Hetz does not disclose that the downhole tool hydraulic decelerator comprises a piston assembly, but does teach that a coiled spring system can be incorporated into the assembly to help absorb more of the impact energy. (Hetz col 5 line 3-6) 

However, Tucker teaches a deceleration system that: comprises a piston (Tucker Fig 3c-d element 54 col 5 line 13-15) and an outer sleeve disposed (Tucker Fig 3C-D element 52 col 5 line 13-15) radially about the piston (Tucker Fig 3C-D element 54 col 5 line 13-15), wherein a first hydraulic chamber (Tucker Fig 3c element 60) is formed between the outer sleeve and the piston, (Tucker Col 7 line 61-64) wherein the first hydraulic chamber is filled with hydraulic fluid, (Tucker Col 7 line 61-64) and wherein axial movement of the piston relative to the outer sleeve causes the hydraulic fluid to flow out of the first hydraulic chamber after the outer sleeve contacts the hard shoulder.  (Tucker Col 7 line 64-68)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a coiled spring piston as taught by Tucker in the downhole tool of Hetz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of increased impact energy absorption. (Tucker col 2 line 24-38)
	
In regards to claim 4, Tucker discloses: The hydraulic downhole tool deceleration system of claim 3, wherein the piston (Tucker Fig 3C-D element 54 col 5 line 13-15) and the outer sleeve (Tucker Fig 3C-D element 52 col 5 line 13-15) form one or more orifices (Tucker Fig 3C-D element 66) between an outer surface of the piston and an inner19 surface of outer sleeve that allow the hydraulic fluid to flow out of the first hydraulic chamber as the piston moves axially relative to the outer sleeve.  (Tucker Col 7 line 64-68)

In regards to claim 5, Tucker discloses: The hydraulic downhole tool deceleration system of claim 4, wherein the one or more orifices are formed on an inner surface of the outer sleeve.  (Tucker Fig 3C-D Elements 66a-f) 

In regards to claim 8, Tucker discloses: The hydraulic downhole tool deceleration system of claim 4, wherein the one or more orifices (Tucker Fig 3C-D Elements 66a-f) are formed on an outer surface (Tucker Fig 3C-D Element 52) of the piston (Tucker Fig 3C-D element 54 col 5 line 13-15).  

In regards to claim 9, Tucker discloses: The hydraulic downhole tool deceleration system of claim 3, wherein the outer sleeve (Tucker Fig 3C-D Element 52) has a tapered inner surface (Tucker Fig 3D element 76) relative to an outer surface of the piston, (Tucker Fig 3D element 76; meeting point of the shape of the head of the piston) wherein the tapered inner surface (Tucker Fig 3D element 76) varies both a pressure in the first hydraulic chamber (Tucker Fig 3c element 60) and a flow area (Tucker Col 7 line 64-68) for the hydraulic fluid to flow as the piston moves axially relative to the outer sleeve. (Tucker Fig 3C Elements 66a-f) (Tucker Col 7 line 64-68)

In regards to claim 10, Tucker discloses: The hydraulic downhole tool deceleration system of claim 3, wherein the piston (Tucker Fig 3D element 54) has a tapered outer surface (Tucker Fig 3D element 76) relative to an inner surface of the outer sleeve, (Tucker Fig 3D element 78) wherein the tapered outer surface (Tucker Fig 3D element 78) varies both a pressure in the first hydraulic chamber (Tucker Fig 3c element 60) and a flow area (Tucker Fig 3C Elements 66a-f) for the hydraulic fluid to flow as the piston moves axially relative to the outer sleeve.  (Tucker Fig 3C Elements 66a-f) (Tucker Col 7 line 64-68)

In regards to claim 11, Hetz in view of Tucker discloses: The hydraulic downhole tool deceleration system of claim 3, wherein the downhole decelerator is coupled to a downhole tool string (Hetz Fig 2 element 50; col 4 line 1-2) prior to contact with the hard shoulder (Hetz Element 26).  Hertz does not disclose an outer sleeve but would likely employ an outer sleeve equivalent.  Ddisclosure for the outer sleeve and its direct connection to the downhole tool string is more clearly established by Tucker.
Tucker as shown above, discloses:  wherein the outer sleeve (Tucker Fig 3C element 52 col 5 line 13-15) is directly coupled (Fig 3a element 41) to the downhole tool string (Tucker FIg. 2, element 6).
Therefore, Hertz as modified by Tucker discloses a downhole tool deceleration system with an outer sleeve connected to a downhole drill string prior to contact with the hard shoulder.

In regards to claim 18, Tucker discloses: The hydraulic downhole tool deceleration system of claim 3, comprising a valve in the piston, (Tucker Fig 3d element 82) wherein the valve is configured to facilitate flow of the hydraulic fluid from the first hydraulic chamber. (Tucker Fig 3d element 82 col 6 line 36-38)

In regards to claim 19, Hertz in view of Tucker discloses: The hydraulic downhole tool deceleration system of claim 1, wherein the hydraulic decelerator (Hetz Element 60) is affixed to the downhole tool string (Hetz Fig 2 element 50; col 4 line 1-2). Hetz does not disclose that the downhole tool hydraulic decelerator comprises a piston assembly, but does teach that a coiled spring system can be incorporated into the assembly to help absorb more of the impact energy. (Hetz col 5 line 3-6) 
However, Tucker teaches a deceleration system that: comprises a piston (Tucker Fig 3C element 54 col 5 line 13-15) and an outer sleeve disposed radially about the piston, (Tucker Fig 3C element 52 col 5 line 13-15) wherein a hydraulic chamber (Tucker Fig 3c element 60) is formed between the outer sleeve and the piston, (Tucker Col 7 line 61-64) wherein the outer sleeve comprises one or more inlet ports (Tucker Fig 3C element 66) configured to allow fluid within the drill pipe (Tucker Col 7 line 64-68) to flow into the hydraulic chamber and one or more outlet ports configured to allow the fluid to flow out of the hydraulic chamber, (Tucker Fig 3C Elements 66a-f Col 7 line 64-68) and wherein axial movement of the piston relative 22to the outer sleeve causes the fluid to flow out of the hydraulic chamber after the outer sleeve contacts the hard shoulder.  (Tucker col 6 line 27-38; disclosing the flow of fluid during impact)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a coiled spring piston as taught by Tucker in the downhole tool of Hetz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of increased impact energy absorption. (Tucker col 2 line 24-38)

In regards to claim 20, Tucker discloses: The hydraulic downhole tool deceleration system of claim 19, wherein the one or more inlet ports are disposed near a downhole axial end of the outer sleeve. (Tucker Fig 3C Elements 66a-f Col 7 line 64-68)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hetz (US Pat No. 9033038) in view of Tucker (US Pat No 4932471) in further view of Sujuan Jiao (Journal of Vibration and Control 2017;23(20):3365-3376)

In regards to claim 17, Tucker discloses: The hydraulic downhole tool deceleration system of claim 3, wherein the hydraulic fluid has a particular viscosity. (Tucker col 7 line 61-68; the fluid can be selected on desired properties.) 
Tucker teaches selecting a hydraulic fluid with a particular viscosity based on the desired properties required for the tool. However Tucker does not explicitly recite shear thinning properties.
Sunjuan teaches that a hydraulic fluid has a particular viscosity with shear thinning properties that can impact dampening and protect the system better. (Sujuan pg 3 line 3-5; disclosing the use of silicone oil for its shear thinning properties) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hydraulic fluid with rheological properties desired when constructing the downhole deceleration tool. 
Alternatively, it would have been obvious to substitute the hydraulic fluid of Tucker for the hydraulic fluid of Sunjan, because selecting a hydraulic fluid that reduces the impact on the equipment would result in an improved system with hydraulic fluid that has shear thinning properties since it will provide better dampening at impact. 


Claims 3, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hetz (US Pat No. 9033038) in view of Croom (US Pat No 4413516) 

In regards to claim 3 alternatively rejected here, Hetz discloses: The hydraulic downhole tool deceleration system of claim 1, wherein the hydraulic decelerator (Hetz Element 60) is affixed (Fig 2) to the downhole tool string (Hetz Fig 2 element 50; col 4 line 1-2) and contacts the hard shoulder. (Hetz Element 26)

Hetz does not disclose that the downhole tool hydraulic decelerator comprises a piston assembly or outer sleeve, but does teach that an additional system can be incorporated into the assembly to help absorb more of the impact energy. (Hetz col 5 line 3-6) 

However, Croom teaches a deceleration system that: comprises a piston (Croom Fig 1 element 16) and an outer sleeve (Croom Fig 1 “Housing”) disposed radially about the piston (Croom Fig 2) wherein a first hydraulic chamber (Croom Fig element 21) is formed between the outer sleeve (Croom Fig 1 “Housing”) and the piston (Croom Fig 1 element 16), wherein the first hydraulic chamber (Croom Fig element 21) is filled with hydraulic fluid, (Croom col 4 line 2-3; teaching fluid displaced by piston) and wherein axial movement of the piston relative to the outer sleeve causes the hydraulic fluid to flow out of the first hydraulic chamber after the outer sleeve (Croom Fig 1 “Housing”) [absorbs impact]. (Croom col 4 line 2-3; teaching fluid displaced by piston)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a coiled spring piston as taught by Croom in the downhole tool of Hetz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of increased impact energy absorption. (Croom col 1 line 51-55).

In regards to claim 12, Hetz in view of Croom discloses: The hydraulic downhole tool deceleration system of claim 3, wherein axial movement of the decelerator occurs after the decelerator contacts the hard shoulder. (Hetz Element 26).  However, while Hertz discloses additional systems can be incorporated into the assembly to help absorb more of the impact energy (Hertz col. 5, lines 3-6), it does not explicitly disclose that the additional system may be a piston assembly.
However Croom discloses: wherein a second hydraulic chamber (Croom Fig 2 element 18) is formed between the outer sleeve (Croom Fig 1 “Housing”) and the piston (Croom Fig 1 element 16) wherein, and wherein axial movement of the piston relative to the outer sleeve causes the hydraulic fluid to flow out of the first hydraulic chamber and into the second hydraulic chamber after the outer sleeve absorbs impact. (Croon col 4 line 4-7; disclosing the fluid flow from element 21 to element 18) 

In regards to claim 13, Croom discloses: The hydraulic downhole tool deceleration system of claim 12, comprising a pressure compensator configured to compensate for variations in volume of the hydraulic fluid that are caused due to temperature and/or pressure variations between the first and second hydraulic chambers. (Croom col 4 line 15-20; disclosing the compensation taken to maintain uniform pressure)

In regards to claim 14, Croom discloses:  The hydraulic downhole tool deceleration system of claim 12, comprising a first return spring (Croom Fig 2 element 17) disposed within the first hydraulic chamber (Croom Fig element 21), wherein the first return spring (Croom Fig 2 element 17) forces the piston to return to an initial axial position relative to the outer sleeve after energy from the contact with the hard shoulder has dissipated. (Croom col 4 line 21-24)


Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Search indicates that having a second spring, in a second hydraulic chamber fluidly connected to the first hydraulic chamber while being connected to the piston to return it to its original position is not a limitation that examiner can modify in the present prior art without hindsight rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NICHOLAS D WLODARSKI/               Examiner, Art Unit 3672                                                                                                                                                                                         
/ABBY J FLYNN/               Supervisory Patent Examiner, Art Unit 3672